Citation Nr: 0215229	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  99-20 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD).

2.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1983 to 
March 1983.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado which had assumed 
jurisdiction of the case from the VA Medical & Regional 
Office Center in Ft. Harrison, Montana.  The Board in 
February 2001 remanded the case to the RO.  The case was 
recently returned to the Board.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record reflects that the Board remand was for the purpose 
of scheduling a Board hearing at the RO.  It is provided that 
under 38 C.F.R. § 20.704 (c) requests for a change in a 
hearing date may be made at any time up to two weeks prior to 
the scheduled date of the hearing if good cause is shown.  
Such requests must be in writing, must explain why a new 
hearing date is necessary, and must be filed with the office 
of the official of VA who signed the notice of the original 
hearing date.  

Examples of good cause include illness of the appellant.  If 
good cause is shown, the hearing will be rescheduled for the 
next available hearing date after the appellant or his or her 
representative gives notice that the contingency which gave 
rise to the request for postponement has been removed.  

Here, the appellant by letter of June 9, 2002 prepared by his 
spouse, asked to reschedule the June 19, 2002 Travel Board 
hearing on account of illness.  The request sought the next 
available time although it was not clear from the request 
when the "contingency" would be removed.  The RO letter of 
September 19, advised him of the November 2002 Travel Board 
and that the RO was the only site of its hearings.  

Unlike the May 1, 2002, notice of the previous Travel Board 
hearing, it did not schedule a specific hearing time and 
date, but stated that the veteran would be scheduled for a 
hearing at a later date.  His letter of September 26 asked 
for a hearing date in early 2003, and included an explanation 
for his request.  

The claims file contains what appears to be the substance of 
a response to a congressional inquiry that indicates the 
request for a new hearing date was denied although it 
incorrectly stated the veteran had been scheduled for a 
Travel Board hearing in November 2002.  According to the RO 
letter of September 19, a hearing date was, as yet, not set.  

Thus the provisions in section 20.704 relating to prompt 
notice to the veteran and representative giving an 
opportunity to appear at the hearing as previously scheduled 
would not be applicable since no date for the rescheduled 
hearing had been specified.  

Thus, the hearing should be rescheduled for the next 
available hearing date after the contingency which gave rise 
to the request for postponement has been removed.  Since the 
veteran signed the letter dated September 26, the Board 
believes the requested hearing date in 2003 should be 
accepted as notice of removal of the contingency causing 
postponement.


The Board must observe that additional due process 
requirements may be applicable as a result of the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations as interpreted in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 
No. 01-1536 (U.S. Vet. App. Oct. 3, 2002).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 2002) and 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3,159 and 3.326(a)).

Finally, the Board observes that the recently published 
regulations that are effective February 22, 2002 permit the 
Board to obtain evidence and cure procedural defects without 
remanding.  They were not intended to preclude a remand in 
these circumstances.  See 67 Fed. Reg. 3,099-3.016 (Jan. 23, 
2002) (to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304).  

The request for a Board hearing at the RO is such a matter.  
See Chairman's Memorandum No. 01-02-01 (January 29, 2002) 
noting one such action is where an appellant has requested a 
field hearing either a Travel Board hearing or a local 
Hearing Officer hearing. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The representative of the Colorado 
Division of Social Services should be 
given an opportunity to review the claims 
file, and a reasonable time in which to 
submit a presentation on the appellant's 
behalf.



3.  The RO should schedule a hearing 
before a traveling Member of the Board.  
The appellant should be advised of the 
hearing schedule and scheduled for a 
hearing that, to the extent possible, 
accommodates any request he may have 
regarding time or date of appearance.  

He should be informed of the consequences 
of failing to appear for the hearing.  
All communications with the appellant 
regarding the scheduling of the Travel 
Board hearing should be documented in the 
claims folder.

Alternatively, if the RO wishes to 
schedule a videoconference hearing, the 
RO should ascertain whether the appellant 
is willing to accept a videoconference 
hearing in lieu of a Travel Board 
hearing.  

If the appellant affirmatively responds 
to this communication, in writing, then 
such a hearing should be scheduled and 
the appellant provided with adequate 
notification of the time and place.  

All communications with the appellant 
regarding the scheduling of the 
videoconference hearing should be 
documented in the claims folder.

4.  The appellant should be asked to 
submit any other information, evidence, 
or arguments that may be pertinent to the 
appeal at that time.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted in this case.  The appellant need take no 
action until so notified.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the CAVC.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


